 1
 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                           NORTHERN DISTRICT OF CALIFORNIA
 7

 8   SANDRA MCMILLION, JESSICA                Case No. 4:16-cv-03396-YGR
     ADEKOYA, and IGNACIO PEREZ, on
 9   Behalf of Themselves and all Others      [PROPOSED] ORDER RE TRIAL
     Similarly Situated,                      STIPULATIONS
10
                        Plaintiffs,           Date: April 12, 2019
11                                            Time: 9:00 a.m.
           v.
                                              Courtroom 1, 4th Floor
12
     RASH CURTIS & ASSOCIATES,                Hon. Yvonne Gonzalez Rogers
13

14                       Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER RE TRIAL STIPULATIONS
     CASE NO. 4:16-CV-03396-YGR
 1            Pursuant to the parties’ trial stipulations in the Joint Final Pretrial Conference Statement,

 2   filed February 15, 2019 (Dkt. No. 260), the Court hereby ORDERS as follows:

 3            1.     The parties stipulate to the authenticity of any document produced by a party in this

 4   case. This stipulation shall not be deemed or interpreted to be a stipulation that any document is

 5   admissible in evidence.

 6            2.     The parties stipulate that copies of documents may be used at trial in lieu of

 7   originals and shall not be deemed inadmissible solely on the basis that they are copies.

 8            3.     The parties stipulate that venue is proper in this Court.

 9            4.     The parties stipulate that this Court has personal jurisdiction over the parties for

10   purposes of this action.

11            5.     The parties stipulate that they may call witnesses out of order (including Plaintiff

12   calling witnesses during Rash Curtis’ direct case and vice versa) if necessary, to accommodate

13   third-party witness’ schedules.

14            6.     The parties stipulate that they will identify the live witnesses they intend to call by

15   9:00 a.m. the calendar day before the day on which they intend to call that witness.

16            IT IS SO ORDERED.

17

18
     Dated:
19                                           YVONNE GONZALEZ ROGERS
                                             UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER RE TRIAL STIPULATIONS                                                                    1
     CASE NO. 4:16-CV-03396-YGR
